NO. 07-08-0363-CR
                                 NO. 07-08-0364-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                DECEMBER 4, 2009
                         ______________________________

                         DONALD ELIJAH MATTHEWS, JR.,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

             NOS. 57,858-A & 57,859-A; HON. HAL MINER, PRESIDING
                      _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant Donald Elijah Matthews, Jr. was convicted of violating a protective order

and committing arson. He contends that the evidence is both legally and factually

insufficient to sustain those convictions. We disagree and affirm the judgments.

      Standard of Review

      The applicable standards of review are explained in Jackson v. Virginia, 443 U.S.

307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), Watson v. State, 204 S.W.3d 404 (Tex. Crim.

App. 2006) and their progeny. We refer the parties to those cases.
        Violation of a Protective Order

        Appellant was initially charged with intentionally or knowingly violating the terms of

a protective order issued under Chapter 85 of the Texas Family Code. The violation

occurred, according to the indictment, through his intentionally or knowingly committing

family violence against Lakesha Matthews (his wife) by assaulting her on or about May 10,

2008. According to appellant, the act in which he engaged on May 10, 2008, was too

vague to constitute an assault. That act involved his threatening to “get” Lakesha. The

utterance was made through the window of his car as he drove it next to hers early that

morning.

        According to the record, the protective order was issued in March of 2008 and

remained effective until March of 2009. Between the date of its issuance and through May

10, 2008, appellant had not only told Lakesha that he was going to “get” her, he had also

rammed his car into hers on May 6, 2008, while she was driving it. So too had he entered

Lakesha’s car in April of 2008, bit her finger, made it bleed, and sat on her as he drove the

vehicle across a park. Each of those instances happened after the issuance of the

protective order and on or before May 10, 2008. And, because the indictment was not

written in such a way as to restrict the assault to any one of those events, the record

contains more than some evidence illustrating that appellant assaulted Lakesha on or

before May 10, 2008, in violation of the protective order.1 And, the jury’s verdict to that

effect is supported by more than weak evidence, is not contradicted by the great weight of

        1
         The State did not specify the m anner of assault in its indictm ent. Yet, one can occur when a person
intentionally or knowingly causes bodily injury to another, threatens another with im m inent bodily injury, or
causes physical contact with another when the person knows or should reasonably believe that the other will
regard the contact as offensive. T EX . P EN AL C OD E A N N . §22.01(a)(2) (Vernon Supp. 2009). And, so long as
the evidence shows the com m ission of an assault within the lim itations period and prior to issuance of the
indictm ent, that assault will support the conviction. Ketchum v. State, 199 S.W .3d 581, 589 (Tex. App.–
Corpus Christi 2006, pet. ref’d).

                                                       2
the evidence, and is manifestly just. Because the conviction is supported by both legally

and factually sufficient evidence, we overrule the issue.

       Arson

       Next, appellant attacks the sufficiency of the evidence to prove he committed arson.

That is, he does not contest the evidence of a fire being started in a rear bedroom of the

house. He simply suggests that the evidence fails to show that he started it. He believes

this to be so since the testimony uttered by the only witness that saw him both contradicted

that of the fire investigator and came from someone who disliked him. We overrule this

issue as well.

       The witness in question was Lakesha’s daughter, who happened to be appellant’s

step-child. She testified to seeing appellant return to the house on the morning of May 10,

2008, after he said he would “get” Lakesha, hearing breaking glass, seeing some cloth-like

material that was ablaze enter the rear bedroom through the window, seeing appellant at

the rear window of the bedroom in which the fire started, and then seeing him run out of

the back yard. Admittedly, portions of her testimony about what in the bedroom first ignited

differed from that of the fire investigator who testified. So too did the investigator indicate

that he believed the rear bedroom window was intact during the blaze. Yet, neither of

those matters dealt with the identity of who started the fire. That is, the fire chief’s

testimony did not indicate that someone other than appellant started it. Moreover, pictures

of the rear window actually suggest that it was broken since all that remained was a

burned, framed opening without glass.

       As for the likelihood that the witness disliked appellant, that matter simply created

credibility issues, as did the purported contradictions mentioned above. And, since it fell



                                              3
to the jury to weigh and resolve them, it could choose whether to believe the step-child

when she identified appellant as the one who set the fire. See Lancon v. State, 253

S.W.3d 699, 705 (Tex. Crim. App. 2008) (stating that it falls within the province of the jury

to resolve credibility issues). Finally, the step-child’s testimony, if believed by the fact

finder, was more than sufficient for a rational trier of fact to believe beyond a reasonable

doubt that appellant started the fire with intent to destroy or damage the habitation. See

TEX . PENAL CODE ANN . §28.02(a)(2)(A) (Vernon Supp. 2009) (stating that a person commits

arson if the person starts a fire, regardless of whether the fire continues after ignition, or

causes an explosion with intent to destroy or damage a habitation knowing that it was

within the limits of an incorporated city or town).        And, we cannot say that any

contradictions in the evidence regarding tangential issues, the witness’ supposed bias, or

even testimony from appellant’s mother suggesting that appellant was home undermines

in any way our confidence in the verdict.

       Accordingly, the judgments of the trial court are affirmed.



                                                  Brian Quinn
                                                  Chief Justice



Do not publish.




                                              4